Title: To George Washington from John Adlum, 3 January 1791
From: Adlum, John
To: Washington, George



Philadelphia January 3rd 1791

The Memorial and Petition of John Adlum Most Respectfully Sheweth,
That your Memorialist stands informed that an appointment of Agent for Indian affairs for the Northern department, is about to be made—And your Memorialist being well acquainted with the greatest part of the Country inhabited by the six nations, and personally known to many of the Chiefs of that people—and acustomed to their manners, Concieves himself qualified to act in that office—Your Memorialist craves leave to refer your Excellency to the Honourable Robert Morris, William Maclay, George Clymer, and James Wilson for his Character—Conscious of a disposition to exert his best endeavours to fulfil

such trust as may be committed to his care—He begs leave to offer his Petition That he may be appointed Agent of Indian affairs for the Northern department—And he as in duty bound will Pray.

John Adlum

